DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image reading section, in claim 1, and a storage section, in claim 5.
In applicant’s filed specification and/or drawings, for example, in pars 0013, 0017, 0019, 0020, 0022, 0041, 0048 and 0049 (in the USPGPUB version) “image reading section 200”, and/or, in figures 1-2 “image reading section 200”, is/are interpreted to read on: an image reading section, in claim 1.

In applicant’s filed specification and/or drawings, for example, in pars 0020,  0022, 0023, 0026, 0028, 0044 and 0051 (in the USPGPUB version), “storage section 102” and/or “storage section 103”, and/or, in figure 2, “storage section 102” and/or “storage section 103”, is/are interpreted to read on: a storage section, in claim 5.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Stewart (Reg. No. 68,288) on 01/04/2022.

The application has been amended as follows: 
In the claims:

In claim 11, line 4, after “second”, insert --sheet--.
In claim 11, line 4, before “aggregation”, insert --the--.

In claim 12, line 15, after “the first”, insert --sheet--.
In claim 12, line 15, after “the second”, insert --sheet--.

In claim 17, line 4, before “memory”, insert --a--.

In claim 18, line 4, before “memory”, insert --a--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 12, the closest prior art of record, namely, Naya (US 2013/0329249 A1), cited by applicant submitted IDS dated 01/14/2021, discloses a controller (1100 and 9000 PC inherently includes a controller) for an apparatus (1000 and 9000), the controller being configured to: read a first document and generate a first sheet image corresponding to a portion of the first document (see par 0041, “an original is read by the reading sensor, and the obtained data is sent to the controller board”);  read a second document and generate a second sheet image corresponding to a portion of the second document (for example, inherently the system scans a second document since all pages are aggregate, see fig. 2, unit 3118, see fig. 7, scan mode 32, see fig. 11 “aggregated pages” see fig. 12A and see fig. 14 aggregate pages 141 15 and see fig. 16); and display the first sheet image and the second sheet image on a display (see figure 15). 
However, the closest prior art of record, namely, Naya (US 2013/0329249 A1), does not disclose, teach or suggest, receive a designating the first sheet image and the second sheet image; receive instructions arranging the first sheet image and the second sheet image on the display; display the designated first sheet image and the second sheet image on the display according to the instructions arranging the first sheet image and the second sheet image; and generate an aggregation image including the first sheet image and the second sheet image on a single sheet as arranged in the display, as recited in independent claim 12.

Claims 13-20 are allowable because they are dependent on allowable independent claim 12 above.

Regarding independent claim 1, Pierce et al. (US 2008/0297811 A1) discloses an image processing apparatus (see figure 1), comprising: an image reading section (see figure 1, scanner 22) configured to generate image data from a document (see par 6, scanning original documents); a control panel (i.e., UI 50) configured to receive a designation of sheet images to be aggregated from a plurality of sheet images (see figure 4, 4 pages up, 88b) generated by the image reading section (see par 0023 lines 102 and par 0031 lines 1-18); a display (40, see par 0024) to display the plurality of sheet images generated by the image reading section (see figure 4); and a controller (20). 
Pierce et al. (US 2008/0297811 A1), does not disclose, teach or suggest, a display to display the plurality of sheet images generated by the image reading section and an aggregation image in which the sheet images designated from the plurality of sheet images are aggregated onto a single sheet; and a controller configured to: control the display to display the designated sheet images from the plurality of sheet images, and generate the aggregation image including at least a first sheet image and a second sheet image from the designated sheet images, as claimed in independent claim 1.
 
Claims 2-11 are allowable because they are dependent on allowable independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (US 2017/0192724 A1) teaches an image forming device 200. A controller 230 may control the display 250 to display a screen including function menus related to functions which are used to scan or copy a plurality of documents, for 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOV POPOVICI/           Primary Examiner, Art Unit 2677